UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 08-4071


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

           v.

CHRISTOPHER CHASE CRAIN,

                Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:07-cr-00211-RBH-1)


Argued:   January 30, 2009                 Decided:   March 31, 2009


Before SHEDD and AGEE, Circuit Judges, and Arthur L. ALARCÓN,
Senior Circuit Judge of the United States Court of Appeals for
the Ninth Circuit, sitting by designation.


Affirmed in part and dismissed in part by unpublished per curiam
opinion.


ARGUED: Michael A. Meetze, OFFICE OF THE FEDERAL PUBLIC
DEFENDER, Florence, South Carolina, for Appellant.     Carrie Ann
Fisher, OFFICE OF THE UNITED STATES ATTORNEY, Florence, South
Carolina, for Appellee.    ON BRIEF: Kevin F. McDonald, Acting
United States Attorney, Columbia, South Carolina; William E.
Day, II, Assistant United States Attorney, OFFICE OF THE UNITED
STATES ATTORNEY, Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Christopher           Crain     appeals        from        the     district          court’s

judgment and sentence imposing a term of 27 months confinement,

followed    by    three       years     of      supervised         release      with       certain

special     conditions,             including        the     requirement            that     Crain

register with the state sex offender registration agency in the

state where he resides, as directed by his probation officer.

We conclude that the district court did not abuse its discretion

in    ordering        the    special       condition        of     release      because         the

condition was reasonably related to the statutory factors set

forth in 18 U.S.C. § 3583(d).                    We therefore affirm the judgment

of the district court.

                                                 I

                                                 A

      Crain      is    a     resident      of    Tennessee.            He     was    originally

charged with violating the Mann Act, 18 U.S.C. § 2423(a), for

transporting      a     minor       across      state      lines      with    the    intent      to

commit the felony of statutory rape under Tennessee law.                                        The

charges arose out of an online discourse Crain began with a

fourteen-year-old            girl     from      Florence,        South       Carolina.          The

discourse started in the fall of 2006, when Crain was nineteen

years old, and lasted several months.                         During that time, Crain

and   the   victim          sent    nude     photographs         of    themselves          to   one

another.      On January 18, 2007, Crain drove from Tennessee to


                                                 2
Florence, South Carolina to meet the victim.                           They returned to

Tennessee together.           During the car trip, and after they arrived

at    Crain’s      house,    Crain    engaged       in    sexual    conduct      with   the

fourteen-year-old           victim.      At       the    time    the    sexual       conduct

occurred, Crain was twenty years old.

       On    the    night    of   January         19,    2007,    after    the   victim’s

parents reported her missing and learned she was with Crain,

local Sheriff’s deputies went to Crain’s residence and found the

victim.       Crain told investigators that the victim represented

herself as being seventeen years old and that he did not learn

her   true    age    until    the     police      picked    her    up     at   his   house.

Conversely, the victim’s father told investigators that prior to

his daughter’s disappearance, he had contacted Crain, informed

him that his daughter was fourteen years old, and asked Crain to

stop communicating with her.

       On October, 4, 2007, Crain pleaded guilty to one count of

violating 18 U.S.C. § 1470. 1            In return, the Government withdrew

the first indictment charging Crain with violating the Mann Act,

       1
       18 U.S.C. § 1470 provides that “[w]hoever, using the mail
or any facility or means of interstate or foreign commerce,
knowingly transfers obscene matter to another individual who has
not attained the age of 16 years, knowing that such other
individual has not attained the age of 16 years, or attempts to
do so, shall be fined under this title, imprisoned not more than
10 years, or both.”




                                              3
a   crime   that      carries      with   it       a    statutory      minimum      five-year

sentence.        Crain was sentenced to 27 months imprisonment, and

three years of supervised release with special conditions.                               As a

condition    of       his    supervised        release,        Crain       was   ordered      to

“register with the state sex offender registration agency in the

state where [he] resides, works, or is a student, as directed by

the   probation       officer.”           At    the       sentencing        hearing,    Crain

informed the court that he “want[ed] to preserve an objection to

any   requirement           that   subjects            [him]   to     the     sex    offender

registry, any of those conditions that [the court] included in

there to the extent that he has the right to argue about those

things.”      The      district       court     overruled       the        objection.        The

record does not reflect any discussion of or reference to SORNA

during the sentencing hearing.                     Crain filed a timely notice of

appeal.

                                               B

                                               1

       Before      this      Court,    Crain       argues      that    requiring       him    to

register    as    a    sex    offender     in      his     state      of    residence    as    a

condition of his release is “substantively unreasonable” since

“his offense of conviction [transferring obscene material to a

minor] has no element of sexual contact.”                              Crain also argues

that the condition is “unenforceable by the federal courts.”                                  We

review special conditions of supervised release for abuse of


                                               4
discretion.          United States v. Dotson, 324 F.3d 256, 259 (4th

Cir. 2003)(citing United States v. Crandon, 173 F.3d 122, 127

(3d Cir. 1999)).

     In       addition      to   the    mandatory       conditions         of   supervised

release set forth in 18 U.S.C. § 3583(d), a sentencing court may

impose     any      other    condition     of     release       it   considers        to    be

appropriate, so long as that condition is “reasonably related”

to (1) “the nature and circumstances of the offense and the

history       and    characteristics        of     the     defendant,”          18     U.S.C.

§ 3553(a)(1); (2) “the need for the sentence imposed to afford

adequate       deterrence        to     criminal         conduct,”              18     U.S.C.

§ 3553(a)(2)(B);         (3)     “the    need    for     the    sentence        imposed      to

protect the public from further crimes of the defendant,” 18

U.S.C.    § 3553(a)(2)(C);         and,    (4)     “the    need      for    the      sentence

imposed to provide the defendant with needed [training], medical

care,    or    other     correctional      treatment       in     the    most     effective

manner.”       18 U.S.C. § 3553(a)(2)(D).                 See 18 U.S.C. § 3583(d)

(setting      forth    statutory        factors    to     which      sentence        must    be

reasonably related).

     Section        3583(d)      further    provides       that      a     condition        can

“involve[] no greater deprivation of liberty than is reasonably

necessary” to achieve the purposes of supervised release, and it

must be “consistent with any pertinent policy statements issued

by the Sentencing Commission[.]”                   Id.; see also, Dotson, 324


                                            5
F.3d at 260-61.          A special condition of supervised release may

restrict       fundamental         rights      when      the      special    condition        “is

narrowly      tailored       and     is    directly        related      to   deterring     [the

defendant] and protecting the public.”                             Crandon, 173 F.3d at

128.     Within these confines, “[a] sentencing judge is given wide

discretion in imposing [conditions of] supervised release.”                                   Id.

at 127.

       Crandon is instructive here.                        In Crandon, a thirty-nine-

year-old New Jersey resident used the Internet to contact and

begin a discourse with a fourteen-year-old female victim who

lived in Minnesota.             Id.        Crandon drove to Minnesota, collected

the victim, and attempted to drive her back to New Jersey.                                    Id.

While    en    route    to     New    Jersey        with    the    minor     female     victim,

Crandon was arrested.              Id.      Crandon pleaded guilty to receiving

child pornography through the mail, based upon his having taken,

on a prior visit to Minnesota, sexually explicit film photos of

the    minor    female       victim        which    he     sent    by    U.S.    mail    to    be

developed.        Id.        On      appeal,       Crandon      challenged       the    special

condition of his supervised release restricting his ability to

access    the    Internet.            He    argues       that     it    “bears   no     logical

relation to his offense.”                    Id.         The Third Circuit affirmed,

concluding      that     the      condition         restricting         Crandon’s      Internet

access was “reasonably related to Crandon’s criminal activities,

to the goal of deterring him from engaging in further criminal


                                                6
conduct, and to protecting the public.”                       Id.     The court reasoned

as follows:

       In this case, Crandon used the Internet as a means to
       develop an illegal sexual relationship with a young
       girl over a period of several months.      Given these
       compelling circumstances, it seems clear that the
       condition of release limiting Crandon's Internet
       access is related to the dual aims of deterring him
       from recidivism and protecting the public.

Id. at 127-28.            See also United States v. Fabiano, 169 F.3d

1299,    1307     (10th      Cir.    1999)(holding         that     the    district      court

acted within its discretion in ordering defendant to comply with

Colorado     state      sex     offender       registration         requirements         as    a

condition       of    supervised          release,      whether     or    not    defendant’s

conduct     was       "unlawful       sexual       behavior”        under       the    state’s

statutory definition).

       This circuit has upheld discretionary special conditions of

supervised release in similar contexts.                       See, e.g., Dotson, 324

F.3d at 260-61.              In Dotson, this court held that a special

condition providing for use of devices such as a polygraph or

penile    plethysmograph            was    reasonable      where     the    record      showed

that     defendant      pleaded       guilty       to    attempting        to    receive      in

commerce     a       child    pornography          videotape,        and    the       criminal

activities involved the ordering of two “custom” pornographic

videotapes of girls between 9 and 12 years old, for which he

provided graphic details of his preferences.                              Id. at 260; see

also,     United       States       v.      Wesley,      81    F.3d       482    (4th    Cir.


                                               7
1996)(upholding           abstention      from      alcohol     as    a     condition         of

supervised         release        where       defendant        pleaded       guilty           to

embezzlement       from     the    Veterans’        Administration        and      had       been

previously convicted of being intoxicated and disruptive).

       While      Crain’s       crime    of   conviction        may   not     be      defined

categorically        as     a    “sex    offense”      in    every    instance,          Crain

acknowledged at his sentencing hearing that he understood he

could “be held accountable for criminal conduct in which [he

was] directly involved . . . [including] conduct alleged in the

counts of [his] indictment which [were] dismissed.”                                   Crain’s

criminal      activities        included      his     contacting      and    beginning         a

sexual discourse with the fourteen-year-old victim, driving to

her home state to meet her, and then driving her back to his

home state of Tennessee where he engaged in sexual conduct with

her.    The district court appropriately considered these criminal

actions      in   determining       that      Crain    should    register        as      a   sex

offender as a condition of his supervised release, as directed

by his probation officer.                This condition is reasonably related

to    “the   nature     and     circumstances         of   [Crain’s]      offense.”           18

U.S.C. § 3553(a)(1).

       Requiring that Crain register with his state sex offender

registry, as directed by his probation officer, provides the

public with a description of Crain, his residential information,

and    alerts     the   public     and    local     law     enforcement,        of    Crain’s


                                              8
status    as    a    sex        offender.        See       18   U.S.C.        § 3553(a)(2)(C).

Registration         may       also     deter    Crain      from       engaging        in    future

criminal activity, as he will be more closely monitored by local

state law enforcement.                18 U.S.C. § 3553(a)(2)(B).

                                                 2

      Crain     also       contends       that       the    district          court       erred   in

ordering       him        to    “register        with       the    state         sex        offender

registration agency in the state where [he] resides [ . . . ],

as   directed        by    the    probation          officer,”         because    “his       state,

Tennessee,      does       not     require      registration            for    his     underlying

offense, and the federal sex offender registry [SORNA] likewise

does not apply to him.” 2                     Crain also contends that SORNA is

unconstitutional           insofar       as     it    compels      states       to     administer

federal law.         Id.

      Our review of the record reveals no discussion before the

district       court       of     the    applicability            of     SORNA       to     Crain’s

sentence.       “An appellant who fails to object in the district

      2
       In his opening brief, Crain argued that the district court
lacked authority to order him to register as a sex offender in
his state of residence (Tennessee) because, under Tennessee’s
Sexual Offender Registration and Monitoring Act, Crain would not
be required to register since his crime of conviction was not
defined as a “sex offense” under the Tennessee Act. See T.C.A.
§ 40-39-202(17)(A)(xvi)(2007).   We do not decide the merits of
this argument because we find that the district court had
authority under 18 U.S.C. § 3583 to impose the condition.




                                                 9
court forfeits the right to protest the error on appeal and we

review the claim for plain error.”                       United States v. Martin, 520

F.3d 656, 658 (6th Cir. 2008) (citing Fed. R. Crim. P. 52(b)).

Under    this    standard         of   review,      we    may    correct   an    error       not

raised in district court if (1) there is an error; (2) the error

is plain; (3) the error affects substantial rights; and (4) we

determine, after examining the particulars of the case, that the

error    seriously          affects     the     fairness,        integrity,      or    public

reputation      of     judicial        proceedings.          Owens-Illinois,          Inc.    v.

Rapid Am. Corp. (In re Celotex Corp.), 124 F.3d 619, 630-631

(4th Cir. 1997) (citing United States v. Olano, 507 U.S. 725,

730 (1993)).          We find no such error here.

        Under 18 U.S.C. § 3583(d), it is mandatory that a district

court “order, as an explicit condition of supervised release for

a     person     required         to     register         under     the    Sex        Offender

Registration          and    Notification        Act      [SORNA],      that    the    person

comply with the requirements of that Act.”                         18 U.S.C. § 3583(d).

Here, the district court did not determine that Crain’s offense

of conviction was a “sex offense” as defined by SORNA, nor did

the district court order, as an explicit condition of supervised

release,       that    Crain      comply      with     the      requirements     of     SORNA.

Rather, the district court imposed, as a discretionary condition

of supervised release, the requirement that Crain register as a

sex    offender       in    his   state    of    residence        “as   directed       by    the


                                               10
probation officer.” 3       There is no indication in the record that

the district court directed Crain to register pursuant to the

provisions of SORNA.        Thus, we find no error.

     Similarly,      the    issues   raised    by    Crain     concerning       the

alleged   constitutional      infirmities     of    SORNA    are   not   properly

before us because they were not raised in the district court.

See Karpel v. Inova Health Sys. Servs., 134 F.3d 1222, 1227 (4th

Cir. 1998) (issues raised for the first time on appeal generally

will not be considered, unless refusal to do so would be plain

error or would result in a fundamental miscarriage of justice).



                                 CONCLUSION

     For the reasons set forth above, we affirm the district

court’s   judgment    and    sentence   because      we     conclude     that   the

district court acted within its discretion in requiring Crain to

register as a sex offender with his state registry as a special

condition of his release, as directed by his probation officer.



                                 AFFIRMED IN PART AND DISMISSED IN PART


     3
       The district court imposed six other special conditions,
including: participating in a mental health counseling program,
undergoing an evaluation for sex offender treatment, prohibiting
the use of the Internet, submitting to random polygraphs, and
participating in a substance abuse program.       Crain did not
challenge any of these other requirements in this appeal.




                                      11